DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 33 has been cancelled. Claims 21-32 and 34-40 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-32 and 34 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 11,028,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s base claim invention is narrow scope than the instance application base claim invention. Thus, narrow scope of the patent invention encompasses the broader scope of the instance application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-26, 28-29, 32, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9702098 B1, IDS) in view of Safar (US 2005/0238425, IDS), Wang et al. (“Wang”, CN 2657326 Y) and Fei et al. (“Fei”, CN 106488631 A). 	1) Regarding claims 21 and 39-40, King discloses a roadway stud (Fig. 10 road marker module or road marker 100) comprising:  	a processor (Col. 1, lines 40-48; Fig. 10: processing board 114);  	a wireless communication interface (Col. 21, lines 29-32; Fig. 10: transceiver 112) electrically coupled with the processor (Col. 1, lines 40-48);  	a vehicle detector (Col. 23, lines 32-49 with regard to the sensor being internal to the road module, and able to sense vehicles) electrically coupled with the processor (Col. 23, lines 32- 49); and  	a light source (Fig. 10: light 116) electrically coupled with the processor, wherein:  		the processor is configured to illuminate the light source upon receiving a first activation signal via the wireless communication interface (Col. 1, lines 40-48); and  		the light source and the vehicle detector are configured for:  			allowing the roadway stud to be installed to identify a lane boundary to a driver of a vehicle when approaching the roadway stud (Col. 23, lines 32-49 with reference to Fig. 22-23; Col. 24, lines 21-48 with reference to Figs. 28-30. Notice the figures illustrate that the road module are installed into roadways); and  			detecting a presence of the vehicle (Col. 23, lines 32-49 with reference to Fig. 22-23; Col. 24, lines 21-48 with reference to Figs. 28-30).  	As per the limitation detecting the presence of the vehicle when passing the roadway stud. 	King discloses, in Col. 23, lines 32-49 with reference to Fig. 22-23, the concept of integrating a vehicle detector to enable the system known when a vehicle is no longer within a proximity of the roadway stud, which suggest that the system detects the passing a vehicle. 	Safar discloses, in ¶0047, the concept of detecting when a vehicle passes a roadway stud. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting when a vehicle passes a roadway stud as taught by Safar, into the system as taught by King, with the motivation to enhance the sensing features of the system. 	As per the limitation a global positioning system (GPS) receiver electrically coupled with processor. 	In the art of providing road device with light distribution capabilities, Wang discloses, in abstract, the concept of providing a GPS receiver electrically coupled to a processing device for obtaining GPS coordinate information. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a GPS receiver electrically coupled to a processing device for obtaining GPS coordinate information as taught by Wang, into the system as taught by King and Safar, with the motivation to enhance the data receiving features of the system. 	 	As per the limitation the processor configured to transmit a location of the roadway stud via the wireless communication interface. 	In the art of providing road device with light distribution capabilities, Fei discloses, in abstract, the concept of providing position information to a remote location. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing position information to a remote location as taught by Fei, into the system as taught by King, Safar and Wang, with the motivation to enhance the communication features of the system. 	2) Regarding claim 22, King, Safar, Wang and Fei teach wherein the lane boundary is an edge of a roadway (King: Fig. 19: road module 160). 	3) Regarding claim 23, King, Safar, Wang and Fei teach wherein the first activation signal is provided by another roadway stud (King: Figs. 18, 20, 22, 24. 26 and 28-29 and corresponding disclosure). 	4) Regarding claim 24, King, Safar, Wang and Fei teach wherein the first activation signal is provided by a roadway stud control system (King: Figs. 18, 20, 22, 24. 26 and 28-29 and corresponding disclosure). 	5) Regarding claim 25, King, Safar, Wang and Fei teach wherein the roadway stud control system is configured to wirelessly communicate with a plurality of roadway studs (King: Figs. 18, 20, 22, 24. 26 and 28-29 and corresponding disclosure). 	6) Regarding claim 26, King, Safar, Wang and Fei teach wherein the processor is further configured to transmit a second activation signal via the wireless communication interface to another roadway stud upon receiving the first activation signal via the wireless communication interface (King: Fig. 22 corresponding disclosure). 	7) Regarding claim 28, King, Safar, Wang and Fei teach wherein the processor is further configured to illuminate the light source using a first illumination sequence based on the first activation signal (King: Col. 3, lines 44-51, with regard to the module receiving a green phase (corresponding to a first sequence) signal to illuminate in green, hence the module would also stop/red phase to illuminate in red (corresponding to a second sequence)), and the processor is further configured to illuminate the light source using a second illumination sequence (as addressed above) upon receiving a second activation signal via the wireless communication interface (as addressed above the system is configured to illuminate in green or red. King further discloses, in Col. 3, lines 44-51, multiple modules performing the green or red illumination based on location of the modules with respect to the roadway. Fig. 18 provides an example of the modules receiving wirelessly communication signals from an external device to cause activation of the modules, which would read of the wireless communication interface).  	8) Regarding claim 29, King, Safar, Wang and Fei teach wherein the first illumination sequence includes first sequence timing information configured for illuminating the light source to provide a visual pattern with additional light sources of additional roadway studs to indicate a current safe travel speed for the driver of the vehicle (Safar discloses, in ¶0031 with reference to Fig. 5-8, the concept of operating light color sequences to indicate leading passing-by vehicle’s speed by using a counter (corresponding to time information). Safar discloses, in ¶0047 with reference to Fig. 7, that a yellow sequences of multiple module indicates that following vehicles may continue traveling slowly (corresponding to a safe speed range to travel forward safely)). 	9) Regarding claim 32, King, Safar, Wang and Fei teach further comprising an ambient temperature sensor electrically coupled with the processor (King: Col. 3, lines 53-58), and the processor is further configured to transmit environmental data via the wireless communication interface associated with the ambient temperature sensor (King: Col. 3, lines 53-58).
Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Safar, Wang and Fei, and in further view of Jordan (US 2005/0244225 A1, IDS).
 	1) Regarding claim 27, as per the limitation further comprising a backscatter detector electrically coupled with the processor, wherein the backscatter detector is configured for detecting airborne visual inhibitors affecting viewing of the light source when installed on a roadway. 	Jordan discloses, in ¶0040, the concept of using a fog detector that detects scattered light to determine a fog condition to alter the illumination of a roadway marker. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a fog detector that detects scattered light to determine a fog condition to alter the illumination of a roadway marker as taught by Jordan, into the system as taught by King, Safar, Wang and Fei, with the motivation to enhance the light activation features of the system.
Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Safar, Wang and Fei, and in further view of Hawkes et al. (“Hawkes”, US 2013/0038461 A1, IDS).
 	1) Regarding claim 30, as per the limitation wherein the visual pattern appears to the driver of the vehicle to be moving towards the vehicle when the vehicle is exceeding the current safe travel speed. 	Hawkes discloses, in ¶0057, the concept of sequencing lights to appear to coming toward a driver of vehicle that is driving the vehicle above a desired speed limit (corresponding to exceeding a safe travel speed). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of sequencing lights to appear to coming toward a driver of vehicle that is driving the vehicle above a desired speed limit as taught by Hawkes, into the system as taught by King, Safar, Wang and Fei, with the motivation to enhance the safety features of the system.
Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Safar, Wang and Fei, and in further view of Nagy (US 2014/0333469 A1, on the record).
 	1) Regarding claim 31, as per the limitation further comprising a Doppler radar detector, wherein the processor is further configured to transmit speed data via the wireless communication interface associated with a vehicle monitored by the Doppler radar detector. 	Nagy discloses, in ¶0019, the concept of using a Doppler radar to measure speed of a vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a Doppler radar to measure speed of a vehicle as taught by Nagy, into the system as taught by King, Safar, Wang and Fei, with the motivation to enhance the speed sensing features of the system.
Claim(s) 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Safar, Wang and Fei, and in further view of Peddie et al. (“Peddie”, US 7688222 B2, on the record).
 	1) Regarding claim 34, as per the limitation further comprising a camera electrically coupled with the processor. 	Peddie discloses, in Col. 21, lines 37-64, the concept of integrating a camera into a road marker/stud devices. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of integrating a camera into a road marker/stud devices as taught by Peddie, into the system as taught by King, Safar, Wang and Fei, with the motivation to enhance the detection features of the system. 	2) Regarding claim 35, King, Safar and Peddie teach wherein the camera is a video camera (Peddie: Col. 14, lines 34-43).
Claim(s) 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Safar, Wang, Fei and Peddie, and in further view of Alrashid (US 9595192 B1, IDS)
 	1) Regarding claim 36, as per the limitation wherein the camera is configured to capture an image of the vehicle upon the vehicle detector detecting the vehicle and transmitting the image via the wireless communication interface. 	Alrashid discloses, in Col. 1, line 58 through Col. 3, line 17; Col. 2, line 57 through Col. 3, line 13, the concept of transmitting images of a vehicle during traffic violation detection operations. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of transmitting images of a vehicle during traffic violation detection operations as taught by Alrashid, into the system as taught by King, Safar, Wang, Fei and Peddie, with the motivation to enhance the traffic violation features of the system.  	10) Regarding claim 37, King, Safar, Wang, Fei and Peddie with the same motivation to combine the teachings by Alrashid, in the rejection of claim 36, teach wherein the camera is configured to capture an image of a license plate upon the vehicle detector detecting the vehicle and transmitting the image via the communication wireless interface (Alrashid: Col. 2, line 57 through Col. 3, line 13).
Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Safar, Wang and Fei, and in further view of Gonzalez et al. (“Gonzalez”, US 2006/0193691 Al: IDS). 	1) Regarding claim 38, as per the limitation further comprising an ambient light sensor electrically coupled with the processor, wherein the processor is configured to control an illuminance level of the light source based at least partially on ambient light data provided by the ambient light sensor. 	King discloses, in Col. 7, lines 25-40, that the sensor may be a light sensor. King further discloses, in Col. 11, lines 54-67, the concept of controlling the light level based on night time condition, hence King system suggest ambient light analysis. 	Gonzalez discloses in the description of related art, in ¶0005, the concept of configuring a sensor to sense ambient light. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a sensor to sense ambient light as indicated in Gonzalez, into the system as taught by King, Safar, Wang and Fei, with the motivation to enhance the light sensing features of the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 10/03/2022 have been considered but are moot because the amendment change the scope of dependent claims dependent claims 22-32 and 34-38, and further raise new issues for claims 39 and 40. Furthermore, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684